DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 10/8/2021. Claims 1, 2 and 6-11 are pending in the application. Claims 1 and 9 were amended and claims 3-5 were canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2021 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
Claim(s) 1,2 and 6-11 are rejected under 35 USC 103 as being unpatentable over Yamanaka et al. (JP2016-013105 A), cited by the applicant in an IDS.
Regarding claims 1 and 6-8, Yamanaka (abstract) discloses a liquid seasoning for heat cooking containing the following  red pepper (dried vegetable); garlic (spice); organic acid, which may be lactic acid [0013] at acid level of 0.07 to 0.28%;  vegetable oil at 0.1 to 1.2 mass%, which fall within or overlap the claimed ranges.
Yamanaka discloses lecithin, which is a known emulsifier may be added [0020], meeting the limitation in claims 6 and 8.  A liquid seasoning for cooking contains for example chili powder, garlic paste, an organic acid, sesame oil, fish sauce, and white 
The claim requires either a flavor oil or an edible oil other than a flavor oil, and a flavor oil is a fat or oil in which a flavor component is added to the edible fat or oil, the claim is therefore interpreted to contain an edible oil with or without added flavor.
The claimed amounts of components fall within or overlap the disclosed amounts. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the method in claims 9 and 10, Yamanaka discloses that after blending the raw materials shown in Tables 1 to 3 , and  addition of water, homogenization in a mixer, which by definition is emulsification, is done. Yamanaka discloses retort sterilization at a higher temperature than claimed. The claim recites heating at a lower temperature similar to pasteurization. As both methods are routinely practiced in food processing with a view to food safety and extending shelf life under targeted storage conditions, selection of a temperature and time for heat processing is an obvious modification, with a reasonable expectation of success. Regarding claim 11, Yamanaka discloses cooking food with the liquid seasoning added [0023]. 
Claims 1, 2 and 6-11 are therefore prima facie obvious in view of the art.
Response to Arguments
Claim amendments render the previously made rejections under 35 USC 112 moot. 
Yamanaka have been considered, but are not persuasive.
Applicant claims a vegetable ingredient. Dried red pepper is a dry vegetable ingredient. Yamanaka identifies kimchi as a food that contains vegetable ingredient.
Applicant’s arguments are directed to exemplified vegetable ingredients. However, according to the specification [0017], the type of vegetable is not particularly limited, the only requirement being that it can be heated.  The broadest reasonable interpretation of vegetable, therefore includes red pepper. 
Regarding applicant’s comment about the acidity of the composition in Yamanaka, it is pointed out that the open-ended transitional phrase “comprising” as applied to the composition in claim 1, does not preclude additional acids in the claimed composition. An acidity level is not claimed, and the specification identifies kimchi as a source of lactic acid.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

For these reasons, Yamanaka is retained in the current office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793